DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over de Visser et al (WO 2013/112053, filed on 28 January 2013, cited from IDS) and in further view of Megeney et al (WO 2010/132982, November 2010).
de Visser et al teach methods of treating of Duchenne muscular dystrophy (DMD) comprising administering to human subject antisense oligonucleotide of SEQ ID NO: 91, which is 100% identical to instant SEQ ID NO: 8 and is an RNA variation of SEQ ID NO: 8 (see Abstract, lines 1-3, 14-15 on page 108, lines 24-26 on page 84). The oligonucleotide can be modified with phosphorodiamidate morpholino subunits (see lines 12-13 on page 2, lines 18-19 on page 13) and can be conjugated with polyethylene glycol (see lines 28-32 on page 113). The dose of administered oligonucleotide can be from 0.1 to 50 mg/kg (see lines 23-27 on page 108). The oligonucleotide can be administered systemically intravenously (see line 3 on page 107) as a pharmaceutical composition (see lines 5-6 on page 104) comprising isotonic saline (see lines 7-9 on page 143). de Visser et al teach that DMD most often develops before the age of 12 (see lines 15-17 on page 1).

Megeney et al teach that DMD affects 1 in 3000 males, with the disease severely affecting the patients by the age of 11-12 (see paragraph [0005]).
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify oligonucleotide of SEQ ID NO: 91 as taught by de Visser et al and optimize the dosage of the oligonucleotide as instantly claimed. It would be a matter of regular optimization to define the most effective dose of the oligonucleotide. One of the ordinary skill in the art would be motivated to treat males of the age of 11-12, because of Megeney et al teaching that such patients are most commonly affected. It is noted that there is nothing in instant specification teaching that 30 mg/kg concentration or once weekly administration is the most optimal/effective for the oligonucleotide administration.

Claims 24-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Popplewell et al (US 2010/0168212, July 2010, cited from IDS) and in further view of Sazani et al (WO 2010/048586, April 2010, cited from IDS).
Popplewell et al teach methods of treating of DMD comprising administering phosphorodiamidate morpholino oligonucleotide of SEQ ID NO: 22, which comprises instant SEQ ID NO: 8 (see Abstract, paragraphs [0054-0055]). The oligonucleotide can be conjugated with various entities (see paragraph [0033]) and can be administered systemically (intravenously) (see paragraph [0036]) as a pharmaceutical composition with isotonic saline (see paragraph [0037]) to human subjects (see paragraph [0048]). Popplewell et al teach that 
Popplewell et al do not teach specific dosage of administration of 30 mg/kg once weekly, or conjugation of oligonucleotide to polyethylene glycol.
Sazani et al teach that conjugation of oligonucleotide to polyethylene glycol enhances solubility of the oligonucleotide (see lines 8-11 on page 10).
It would have been obvious to one of the ordinary skill in the art at the time the invention was made to conjugate oligonucleotide of SEQ ID NO: 22 as taught by de Visser et al to polyethylene glycol as taught by Sazani et al and further optimize the dosage of the oligonucleotide as instantly claimed. It would be a matter of regular optimization to define the most effective dose and type of administration of the oligonucleotide. One of the ordinary skill in the art would be motivated to conjugate oligonucleotide of SEQ ID NO: 22 to polyethylene glycol in order to increase its solubility as taught by Sazani et al. It is noted that there is nothing in instant specification teaching that 30 mg/kg concentration or once weekly administration is the most optimal/effective for the oligonucleotide administration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. It is noted that Notice of Allowance in ‘310 application was mailed on 01/06/2021.

Claims 24-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 16/647,728 (reference application) in view of Sazani et al, above. Although the claims at issue are not identical, they are not patentably distinct from each other because claims cover overlapping subject matter, treating of DMD by administering the same compound. Claims from ‘728 recite the same methods as in instant claims, except for limitation of conjugation of oligonucleotide of invention to polyethylene glycol. Teachings of Sazani et al are discussed above. It would have .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 24-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/649,320 (reference application) in view of Sazani et al, above. Although the claims at issue are not identical, they are not patentably distinct from each other because claims cover overlapping subject matter, treating of DMD by administering the same compound, named golodirsen. Claims from ‘310 recite the same methods as in instant claims, except for limitation of conjugation of oligonucleotide of invention to polyethylene glycol. Teachings of Sazani et al are discussed above. It would have been obvious to conjugate the oligonucleotide of invention to polyethylene glycol in order to increase its solubility as taught by Sazani et al, arriving at instant invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635